EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments are necessary to correct punctuation in claim 1 (replace comma with a period) and claim 10 (remove unintended word and end with a period).
Authorization for this examiner’s amendment was given via e-mail correspondence with Shane Thielen, Applicant’s representative, on February 1, 2022.

Claim 1:
1. (Currently amended) A computer apparatus comprising: at least one processor in data communication with a memory storing processor executable code for configuring the at least one processor to: receive a data block; divide the data block into at least two sub-blocks by prioritizing segments of the data block based on sets of intended recipients; encode a first sub-block at a first data rate modulation; encode a second sub-block at a second data rate modulation; append the second sub-block to the first sub-block to create a combined data block; affix a set of known symbols to the combined data block; and broadcast the combined data block and appended known symbols.

Claim 10:
[[and]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471                                                                                                                                                                                                        

/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471